DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
This Office Action is responsive to the amendment filed 3/21/2022.  Claims 1 and 3-20 are pending.  Claims 1 and 6 have been amended.  Claims 11-20 are withdrawn from further consideration.
The rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to Applicant’s amendments.
The rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al.  (US 2005/021323) is withdrawn in response to Applicant’s amendments.
Claims 2 and 3 were rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Park et al.  (US 2005/0108830).  Claims 4-9 were rejected under 35 U.S.C. 103 as being unpatentable over combinations of Lee, Park, Jung (US 2012/0151972), Namkung et al.  (US 2006/0174665), Hwang (US 2014/0007626), and Buso et al.  (US 9,637,855).  Applicant argues that none of the references suggests or teaches the limitations of amended claim 1.  The Examiner respectfully disagrees.  Lee discloses that it is preferable to rotate the drum (300) such that it rotates from an upper side to a lower side on the side arranged with the first damper (410) and the second damper (420; paragraphs 44-45).  Lee further states that the damping capability of the first and second dampers (410, 420) is substantially half of the damping capability of the third damper (430), balancing the sum of damping capabilities that support left and right sides of the tub (paragraph 46).  Since the drum can only rotate in two directions, namely, clockwise and counterclockwise, the attention drawn to a preferred direction would naturally suggest, to a PHOSITA, use of the drum in the nonpreferred direction of rotation, and there would be a reasonable expectation of success since the damping capabilities are substantially balanced on both sides of the tub.  Additionally, Park discloses it is known to rotate the motor in a clockwise or counterclockwise direction (paragraph 34) and to have a spin drying process that operates above the resonance zone of the rotating tub (Figure 3; paragraph 43).  “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  MPEP 2123 (II).  "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).  MPEP 2141.03 (I).  The Examiner respectfully believes a PHOSITA would find it obvious to operate the drum in the opposite direction preferred by Lee and to also operate the drum in this direction at above a resonance speed in a spin drying operation with no unexpected results and an expectation of success.
In response to Applicant’s amendments, new/modified ground(s) of rejection are provided below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 2005/0217323) in view of Park et al.  (US 2005/0108830).
Regarding claim 1, Lee discloses a laundry treating apparatus (Figure 3) comprising: a cabinet defining a cabinet laundry inlet (Figure 3: unlabeled cabinet and opening); a tub including: a tub body (200), a front cover portion facing the cabinet laundry inlet (left side of 200), and a rear cover portion (right side of 200), wherein the tub defines a tub laundry inlet at the front cover portion that is in communication with the cabinet laundry inlet (Figure 3: see left side of 200, the unlabeled cabinet, and the unlabeled inlets); a drum disposed inside the tub and rotatable along a rotational axis, the drum configured to receive laundry therein (300); a drum driver configured to rotate the drum (paragraph 37; see the unlabeled motor and the motor 41 of Figure 1); an elastic member that connects, to the cabinet, a first portion of the tub body, the first portion being located vertically above the rotational axis of the drum (510, 520, or 530); first and second dampers that connect, to the cabinet, a second portion of the tub body, the second portion being located vertically below the rotational axis, the first and second dampers being disposed at a first side, wherein the first side includes one of opposite sides of the laundry treating apparatus divided by a vertical plane including the rotational axis (Figures 3, 4: 410, 420); and a third damper that connects, to the cabinet, a third portion of the tub body, the third portion being located vertically below the rotational axis and disposed at a second side, wherein the second side includes the other of the opposite sides of the laundry treating apparatus (430).
Lee does not expressly disclose a controller configured to, based on a revolutions per minute (RPM) set for the drum being greater than a preset reference RPM, control the drum driver to rotate the drum in a rotational direction in which the drum is rotated from the second side toward the first side below the rotational axis; and wherein the reference RPM is set to be equal to or higher than a RPM causing a resonance of the tub.
Park discloses a washing machine having a motor (7), a motor driving unit to drive the motor (12), and a controller to control the overall operation of the washing machine (10).  The motor is rotatable in a clockwise or counterclockwise direction (paragraph 34).  In a spin drying process, the motor is controlled to pass a speed range corresponding to a resonance zone of the rotating tub (Figure 3; paragraph 43).
Because it is known in the art to operate a motor in a clockwise or counterclockwise direction and at a speed equal or higher than a resonance rpm, and the results of the modification would be predictable, namely, performing a spin drying operation in a known manner, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a controller configured to, based on a revolutions per minute (RPM) set for the drum being greater than a preset reference RPM, control the drum driver to rotate the drum in a rotational direction in which the drum is rotated from the second side toward the first side below the rotational axis; and wherein the reference RPM is set to be equal to or higher than a RPM causing a resonance of the tub.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 2005/0217323), in view of Park et al.  (US 2005/0108830), and further in view of Jung (US 2012/0151972).
Lee, in view of Park, is relied upon, but does not expressly disclose a first weight balancer disposed on the front cover portion of the tub at the first side; and a second weight balancer disposed on the front cover portion of the tub at the second side, wherein the first weight balancer is heavier than the second weight balancer.
Jung discloses a washing machine having a tub (20), a rotatable drum (30), and a balance weight (100) disposed at positions above and below a front surface opening of the tub.  The balance weight (Figure 3: 100) includes a first weight member (110), a second weight member (120), and a third weight member (130).  The first weight member has a bar shape and is formed of metal (paragraphs 64, 69).  The second weight member (120) and third weight member (130) are different shapes from each other and from the first weight member (110) and may be formed of concrete (Figure 3; paragraph 70).  Each of the weight members is shown to be at different portions of the tub front side (Figure 3).  Also note that the coupling bolts (Figure 4: 140), for example, are also broadly and reasonably weight balancers and would be understood by a PHOSITA to be relatively small masses compared to the balance weights.
Because it is known in the art to have various weight members with different shapes, sizes, and materials, and the results of the modification would be predictable, namely, providing a known counterweight for a tub, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a first weight balancer disposed on the front cover portion of the tub at the first side; and a second weight balancer disposed on the front cover portion of the tub at the second side, wherein the first weight balancer is heavier than the second weight balancer.  For instance, the second weight member (120) could be on a first weight balancer on a first side and a bolt (Figure 4: 140) could be a second weight balancer on a second side.

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 2005/0217323), in view of Park et al.  (US 2005/0108830), in view of Jung (US 2012/0151972), and further in view of Namkung et al.  (US 2006/0174665).
Lee, in view of Park, and further in view of Jung, is relied upon, but does not expressly disclose a third weight balancer disposed on a first portion of the rear cover portion of the tub, the first portion of the rear cover portion being located vertically below or above the rotational axis, wherein the third weight balancer is configured to be asymmetric with respect to the vertical plane; and a fourth weight balancer disposed on a second portion of the rear cover portion of the tub, the second portion of the rear cover portion being located vertically above the rotational axis, wherein the fourth weight balancer is configured to be asymmetric with respect to the vertical plane.
Namkung discloses a washing machine having a tub (11) and a balance weight (70) attached to a rear surface of the tub (11a) by bolts (71).  In this embodiment, the balance weight is installed at an upper part of the left side of the rear surface of the tub (Figure 2; 11a; paragraph 51) to maintain the balance of weights between the left and right sides of the tub, for instance, to balance a heavy device such as a heater (paragraph 51).  In contrast to this embodiment, the balance weight can be installed in another position to balance the sides of the tub (paragraphs 52-53).  It is also noted that the bolts (71) are also broadly and reasonably considered weight balancers.
Because it is known in the art to have balance weights on an upper rear surface of the tub positioned asymmetrically, and the results of the modification would be predictable, namely, balancing sides of the tub, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a third weight balancer disposed on a first portion of the rear cover portion of the tub, the first portion of the rear cover portion being located vertically below or above the rotational axis, wherein the third weight balancer is configured to be asymmetric with respect to the vertical plane; and a fourth weight balancer disposed on a second portion of the rear cover portion of the tub, the second portion of the rear cover portion being located vertically above the rotational axis, wherein the fourth weight balancer is configured to be asymmetric with respect to the vertical plane.  Note that each of the balance weight (70) and bolt (71) can broadly and reasonably be equivalent to either the third weight balancer or the fourth weight balancer.

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 2005/0217323), in view of Park et al.  (US 2005/0108830), in view of Jung (US 2012/0151972), in view of Namkung et al.  (US 2006/0174665), and further in view of Hwang (US 2014/0007626).
Lee, in view of Park, in view of Jung, and further in view of Namkung is relied upon, but does not expressly disclose wherein the third weight balancer includes a first balancer portion extending from the vertical plane toward the first side, and a second balancer portion extending from the vertical plane toward the second side, the first balancer portion of the third weight balancer configured to be heavier than the second balancer portion of the third weight balancer; or wherein the fourth weight balancer includes a third balancer portion extending from the vertical plane toward the first side, and a fourth balancer portion extending from the vertical plane toward the second side, the third balancer portion of the fourth weight balancer configured to be heavier than the fourth balancer portion of the fourth weight balancer.  Note that the balance weight (70) of Namkung can broadly and reasonably be equivalent to either the third weight balancer or the fourth weight balancer.
Hwang discloses a washing machine having a tub (20) and a balancer (50).  The balancer (50) is shown to be asymmetric across a vertical axis of rotation and is placed so that the center of gravity of the balancer is on an opposite side of the tub from the motor (Figures 2-3; paragraph 46).  The balancer (50) includes a horizontal part and a vertical part and may have an L, C, U, V, or other shape to bias the center of gravity toward one side of the tub (Figure 2; paragraphs 47, 50).
Because it is known in the art to provide a balancer spanning a vertical plane which includes the rotation axis of the drum which biases the center of gravity to a side by having an asymmetry as claimed, and the results of the modification would be predictable, namely, balancing sides of the tub in a known manner, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the third weight balancer includes a first balancer portion extending from the vertical plane toward the first side, and a second balancer portion extending from the vertical plane toward the second side, the first balancer portion of the third weight balancer configured to be heavier than the second balancer portion of the third weight balancer; or wherein the fourth weight balancer includes a third balancer portion extending from the vertical plane toward the first side, and a fourth balancer portion extending from the vertical plane toward the second side, the third balancer portion of the fourth weight balancer configured to be heavier than the fourth balancer portion of the fourth weight balancer.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 2005/0217323), in view of Park et al.  (US 2005/0108830), in view of Jung (US 2012/0151972), and further in view of Buso et al.  (US 9,637,855).
Lee, in view of Park, and further in view of Jung, is relied upon, but does not expressly disclose an insulator that connects the cabinet laundry inlet with the tub laundry inlet, the insulator including an elastic body; and a residual-water discharge pipe configured to connect the front cover portion to a portion of the insulator, the portion of the insulator being located vertically below the rotational axis, wherein the residual-water discharge pipe is configured to guide water from the insulator to the tub body.
Buso discloses a front loading laundry machine having a cabinet (110) with an opening (120), a washing tub (202) with an opening (203), and a bellows (105) mounted to the rim of the loading opening (120) and the corresponding opening in the washing tub (202).  A return duct (215) is formed in the bellows (105) to drain washing liquid that accumulates in the bellows into the washing tub.  Buso discusses the prior art and notes that flexible bellows are used (col. 2, lines 33-36), and the Examiner takes official notice that elastic bellows are well-known in the art.
Because it is known in the art provide an insulator structure as claimed, and the results of the modification would be predictable, namely, providing a watertight seal between the tub and cabinet while allowing residual water to drain from the bellows, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have an insulator that connects the cabinet laundry inlet with the tub laundry inlet, the insulator including an elastic body; and a residual-water discharge pipe configured to connect the front cover portion to a portion of the insulator, the portion of the insulator being located vertically below the rotational axis, wherein the residual-water discharge pipe is configured to guide water from the insulator to the tub body.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose, or render obvious, the laundry treating appliance as recited by the combination of claims 1, 3, 4, 9, and 10.  There is no apparent teaching, suggestion, or motivation to modify the closest prior art, Lee et al.  (US 2005/0217323), to further include the first weight balancer, second weight balancer, and receiving groove as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711